Citation Nr: 1036475	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-20 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for scoliosis.  

2.  Entitlement to service connection for cervical dorsolumbar 
paravertebral myositis (claimed as a back condition).

3.  Entitlement to service connection for anxiety disorder, not 
otherwise specified (claimed as psychiatric conditions), to 
include as secondary to service-connected seizure disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs




ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to January 
1996.  She subsequently served in the Puerto Rico Air National 
Guard (PRANG), which included a period of inactive duty training 
(INACDUTRA) from December 5, 1998 to December 6, 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
following Board remands in September 2006 and September 2009.  It 
was originally on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.  

The issue of entitlement to service connection for anxiety 
disorder not otherwise specified is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record contains clear and unmistakable evidence 
demonstrating that the Veteran's scoliosis, a congenital or 
developmental defect, existed prior to her period of active duty 
service.  

2.  The record contains clear and unmistakable evidence 
demonstrating that the Veteran's scoliosis was not aggravated by 
a superimposed disease or injury during her active duty service.  

3.  The competent medical evidence of record does not show that 
the Veteran's back disorder is related to service.    


CONCLUSIONS OF LAW

1.  Scoliosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.306 (2009); VAOPGCPREC 82-90.  

2.  A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior Board Remand

In September 2006, the Board remanded this case to (1) verify the 
Veteran's active duty, active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) periods; (2) send notice 
pursuant to the Veterans Claims Assistance Act of 2000 and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and (3) 
provide a VA examination not pertinent to the issues currently on 
appeal.  In its September 2009 remand, the Board requested a VA 
spine examination and a VA psychiatric examination.    

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  When remand orders are not 
complied with, the Board must ensure compliance.  However, only 
substantial compliance, not strict compliance, is necessary. 
 D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In compliance with the Board's remands, the RO sent notice 
letters to the Veteran in September 2006 and May 2008, which as 
discussed further below, satisfy the requirements of the VCAA.  
Service records from the Veteran's service in the PRANG have been 
associated with the claims file.  In December 2009, the Veteran 
underwent a VA orthopedic examination, which as discussed below, 
the Board finds adequate for the purposes of the spine-related 
appeals.  Based on the foregoing, the Board finds there has been 
substantial compliance with the remand directives discussed 
above.  The adequacy of the December 2009 VA psychiatric 
examination and opinion will be discussed in the remand portion 
of the opinion.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

The Board finds that the requirements of the VCAA have been met 
and that VA has no further duty prior to Board adjudication.  The 
RO provided notice letters to the Veteran in September 2006 and 
May 2008.  In those letters, the RO advised the Veteran of what 
the evidence must show to establish entitlement to service-
connected compensation benefits.  The RO advised the Veteran of 
VA's duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant to 
the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be provided 
by the Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran.  
   
In the correspondence dated in September 2006, the RO also 
informed the Veteran that when service connection is granted, a 
disability rating and effective date of the award is assigned.  
The RO explained how the disability rating and effective date are 
determined.  Although the RO did not provide fully compliant 
notice until after initial adjudication of the claim, it 
readjudicated the claim and issued supplemental statements of the 
case in July 2009 and April 2010.  The issuance of such notice 
followed by a readjudication of the claim remedied any timing 
defect with respect to issuance of compliant notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  The 
Board finds that in issuing this letter, the RO has satisfied the 
requirements of Dingess/Hartman.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained the 
Veteran's service treatment records, including treatment records 
from her period of service in the PRANG.  The Veteran received a 
VA spine examination in December 2009.  In that regard, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examination and opinion obtained in this 
case is adequate, as it is predicated on a full reading of the 
medical records in the Veteran's claims file.  The VA physician 
offered opinions on the relationship of the Veteran's back 
disorder to service and whether the Veteran's scoliosis, which 
preexisted service, was aggravated by an injury sustained in 
service.  He considered all of the pertinent evidence of record 
and the statements of the Veteran, and provided a complete 
rationale for the opinions stated.  Accordingly, the Board finds 
that VA's duty to obtain a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, the 
Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty and any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24).

Active duty for training is defined, in part, as "full-time duty 
in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6.  The term 
inactive duty training is defined, in part, as duty, other than 
full-time duty.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

Certain evidentiary presumptions, including the presumption of 
service incurrence for certain diseases which manifest themselves 
to a degree of disability of 10 percent or more within a 
specified time after separation from service, are provided by law 
to assist veterans in establishing service connection for 
disabilities.  38 U.S.C.A. §§ 1111, 1112, 1153; 38 C.F.R. 
§§ 3.304(b), 3.306, 3.307, 3.309.  The advantages of these 
evidentiary presumptions, however, do not extend to those who 
claim service connection based on a period of ACDUTRA or 
INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466 (1995).  In such 
cases, the evidentiary burden is on the claimant to show that she 
became disabled from an injury or disease incurred in the line of 
duty during ACDUTRA or from an injury incurred in the line of 
duty during INACDUTRA.  

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  History provided by the 
Veteran of the pre-service existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the 
presumption of sound condition under section 1111 of the statute 
for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 3-
2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  It is an 
"onerous" evidentiary standard, requiring that the no-
aggravation result be "undebatable."  Cotant v. West, 17 Vet. 
App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 
334 (1993) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 
(Nebeker, C.J., concurring in part and dissenting in part)).  
Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.  

A presumption is an assumption of fact resulting from a rule of 
law which requires such fact to be assumed from another fact or 
group of facts found or otherwise established in the action.  
Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the 
presumption of sound condition at entrance to service cannot be 
rebutted, the fact for which the presumption stands-that is, 
that the Veteran was in sound condition at entry to service as to 
the disability for which he seeks service connection-must be 
assumed as a matter of law.  Accordingly, service connection may 
not be granted on the basis of aggravation of a preexisting 
disease or injury in such a case.  Rather, where the government 
fails to rebut the presumption of soundness under section 1111, 
the Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Scoliosis

The Veteran's scoliosis is shown to have pre-existed service, as 
it was noted on her December 1994 enlistment examination report.  
Therefore, the Board must conclude that the record contains clear 
and unmistakable evidence that the Veteran's scoliosis pre-
existed her period of active duty service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  Service connection may be warranted for 
any resultant disability if a congenital defect is subject to 
superimposed disease or injury during an individual's military 
service.  VAOPGCPREC 82-90.  The Veteran's scoliosis was a pre-
existing congenital defect.  Consequently, the Board must 
determine whether the record contains clear and unmistakable 
evidence that scoliosis was not aggravated by a superimposed 
disease or injury during active military service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 
(1994); VAOPGCPREC 3-2003.  

Service treatment records show that, in a February 1995 
assessment for scoliosis, the Veteran reported no back pain.  The 
Veteran's January 1998 PRANG enlistment examination report shows 
that she denied recurrent back pain, and an examination of the 
spine proved to be normal.  In a December 1998 period of 
INACDUTRA, the Veteran sought treatment after she fell due to 
dizziness during a formation exercise.  No fracture was found at 
that time.  A separate December 1998 treatment note indicates 
that she did not fall and was instead lowered to the ground by 
colleagues.  There is no evidence that this incident had any 
impact on the Veteran's scoliosis.    

In short, the Veteran's service treatment records, while showing 
one instance of back trauma after an episode of dizziness, do not 
show that the Veteran's scoliosis worsened due to this incident.  
Indeed, the December 2009 VA examiner opined that scoliosis 
existed prior to service and was not caused by it.  He also 
stated that the Veteran's back injury during a period of 
INACDUTRA did not cause additional disability.  The VA physician 
reviewed the claims file and examined the Veteran, and the Board 
finds the opinion rendered to be probative.  

Given the above, the Board finds that there is clear and 
unmistakable evidence that the Veteran's scoliosis was not 
aggravated by a superimposed disease or injury during service.  
§ 1153; 38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 
(1994); VAOPGCPREC 3-2003; VAOPGCPREC 82-90.  In fact, post-
service medical evidence is negative for any treatment for her 
scoliosis, and there is no medical opinion of record revealing 
aggravation of this particular disorder by superimposed disease 
or injury.  Therefore, service connection is not warranted for 
this pre-existing defect.  VAOPGCPREC 82-90.  

Accordingly, entitlement to service connection for scoliosis must 
be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In reaching 
the above conclusion, the Board also considered the doctrine of 
reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the 
preponderance of the evidence is against the claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Cervical dorsolumbar paravertebral myositis (claimed as a back 
condition)

The Board finds that the Veteran has a current diagnosis of a 
back disorder.  The Veteran underwent a VA orthopedic examination 
in July 1996, during which she claimed that back pain began while 
doing sit-ups in basic training.  She reported falling on her 
buttocks on one occasion in service.  The VA examiner diagnosed 
her with cervical dorsolumbar paravertebral myositis. 

As stated above, the Veteran suffered a back injury after an 
episode of dizziness during a period of INACDUTRA in December 
1998.  This is the only in-service back injury of record, 
although the Veteran complained of experiencing various falls 
during aerobics in the military during a September 2002 VA 
examination.  She stated that she fell from a height of more than 
10 feet several times.  She complained of constant beck pain and 
low back pain.  

During her VA examination in December 2009, the VA examiner, 
after a review of the claims file and a thorough examination of 
the Veteran, diagnosed the Veteran with cervical and lumbar 
strain.  The VA physician opined that this disorder is  less 
likely than not related to service.  His rationale was that the 
claims folder did not show evidence of chronicity of the 
condition after active duty or during active duty in a constant 
fashion.  The claims folder did not show evidence of treatment in 
the year after service, and any treatment alleged by the Veteran 
in her post service year was most likely acute and transitory.  
There is no other medical opinion of record.    

The Board has considered the Veteran's claim that her back 
disorder was incurred in service.  However, without medical 
training, laypersons, such as the Veteran, are not competent to 
comment on medical matters such as the etiology of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1).  There are circumstances where lay 
evidence may be competent and sufficient to establish a diagnosis 
or medical etiology of a condition.  Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, however, clinical 
testing and expertise are required to determine the etiology of a 
back disorder.  The Veteran's statements offered in support of 
her claim are not competent medical evidence and do not serve to 
establish that a back disorder was incurred in service.

In sum, the objective medical evidence of record does not support 
the finding that the Veteran's current back disorder was present 
during service, for several years thereafter or was caused by any 
incident of service.  Service connection is not warranted.  In 
reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the claim, the doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for scoliosis is denied.  

Entitlement to service connection for a back disorder is denied.  





REMAND

After careful review of the record, the Board finds that the 
issue of entitlement to service connection for anxiety disorder, 
NOS, to include as secondary to a service-connected seizure 
disorder, must be remanded due to non-compliance with the Board's 
September 2009 remand directives.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (A remand by the Board confers upon the 
veteran, as a matter of law, the right to compliance with the 
remand orders).   

In its September 2009 remand, the Board found that the Veteran 
should be afforded a VA psychiatric examination and nexus 
opinion.  The Board asked the examiner to opine as to whether any 
anxiety disorder demonstrated by the Veteran is more likely than 
not (i.e., probably greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) caused or aggravated by 
a service-connected seizure disorder.  If the examiner concluded 
that it is less likely than not that the Veteran's anxiety 
disorder is related to her service-connected seizure disorder, 
the Board directed the examiner to provide an opinion regarding 
service connection on a direct basis.  

The record reveals that the Veteran was afforded a VA medical 
examination and nexus opinion regarding anxiety disorder in 
December 2009.  However, the examiner only addressed the issue of 
whether the Veteran's current neuropsychiatric disorder is caused 
by her service-connected seizure disorder.  The examiner made no 
comment on whether the Veteran's neuropsychiatric disorder had 
been aggravated by the Veteran's seizure disorder or whether the 
neuropsychiatric disorder was directly related to service.  
Service connection may be established on a secondary basis if a 
current disability was either caused or aggravated by a service-
connected disability.  See 38 C.F.R. § 3.310 (2009); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Since the December 2009 VA examiner failed to address the issue 
of aggravation and direct service connection, the Board finds 
that the opinion is inadequate.  As such, there has not been 
substantial compliance with the Board's September 2009 remand 
directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Consequently, a remand to obtain a supplemental nexus opinion is 
warranted in this case.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a supplemental 
medical opinion from the December 2009 VA 
medical examiner that includes a review of 
all pertinent records associated with the 
claims file and addresses whether any 
neuropsychiatric disorder (claimed by the 
Veteran as anxiety disorder, NOS) found on 
examination was aggravated by the Veteran's 
service-connected seizure disorder, and if 
not, whether or not it is at least as likely 
as not that the Veteran's neuropsychiatric 
disorder is otherwise related to her period 
of active military service.  

Please send the claims folder to the 
Veteran's December 2009 VA medical examiner 
for review.  

2.  If the December 2009 VA examiner is not 
able to render such an opinion, the Veteran 
should be afforded another medical 
examination to ascertain the identity and 
etiology of any neuropsychiatric disorder 
(claimed as anxiety, NOS) that may be 
present.  The examiner is requested to review 
all pertinent records associated with the 
claims file and offer an opinion as to the 
following issues:

(a) whether any neuropsychiatric disorder 
found on examination is more likely than not 
(i.e., probably greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) caused or 
aggravated by the Veteran's service-
connected seizure disorder.  

(b) If the examiner concludes that it is less 
likely than not that the Veteran's 
neuropsychiatric disorder is related to her 
service-connected seizure disorder, the 
examiner must also provide an opinion on 
whether the Veteran's neuropsychiatric 
disorder is more likely than not (i.e., 
probably greater than 50 percent), at least 
as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) directly 
related to her period of active military 
service, to include any symptomatology shown 
therein.  

The examiner is asked to provide a thorough 
rationale for all opinions expressed.  

Please send the claims folder to the examiner 
for review in conjunction with the 
examination. 

3.  Thereafter, the Veteran's claim of 
entitlement to service connection for anxiety 
disorder, NOS, to include as secondary to a 
service-connected seizure disorder, should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and her 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate period 
of time should be allowed for response by the 
Veteran and her representative.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


